 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ANTHONY ALLEN MYERS,

 9                           Plaintiff,                 CASE NO. C19-1169 RSM

10       v.                                             ORDER OF DISMISSAL

11   TROY BACON, et al.,

12                           Defendant.

13
              The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of
14
     United States Magistrate Judge Brian A. Tsuchida, plaintiff’s Objections, and the remaining
15
     record, agrees with Judge Tsuchida’s analysis and does hereby ORDER:
16
              (1)    The Court adopts the Report and Recommendation.
17
              (2)    This matter is DISMISSED without prejudice for failure to state a claim.
18
              (3)    The Clerk of Court is directed to send copies of this Order to plaintiff and to
19
                     Judge Tsuchida.
20
              DATED this 18th day of October 2019.
21

22

23
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE



     ORDER OF DISMISSAL - 1
